DETAILED ACTION
	This is in response to the amendment filed on November 26th 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 11/26/21, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 5-7 and 12 has been withdrawn. 

Applicant's arguments, pg. 7-12, regarding the 102 rejection of claim 1 have been fully considered but they are not persuasive.  Applicant describes Husted, pg. 7-8 and concludes that Husted does not teach communicate / transmit a state of a device or a desired state (pg. 9).  This is not persuasive.  Husted is extremely concerned with state information.  It uses current state in order to determine actions to advance to a next state or particular state (e.g. desired state, see paragraphs 13-18).  Husted explicitly teaches such information is communicated (see paragraph 34, Fig. 4).  Thus, Husted reads on the claimed feature of transmitting a desired state as well as a last reported state.  Applicant states (pg. 9) that a current state is not a last reported device state.  Examiner disagrees.  The last reported state of something is the 
Applicant also argues, pg. 10-11, that Husted does not receive a current state of a device.  This is not persuasive.  As discussed above Husted explicitly teaches sending device state information (see Fig. 4).  Therefore, Husted receives “a current state” as required by the claim.  
Regarding applicant’s remark that a diagnostic process is not a state of a device (pg. 11), examiner points out that Husted explicitly teaches the diagnostic process is for a product or service, and specifically includes a “product help desk call” and “software support call” (see paragraph 12).  Therefore, contrary to applicant’s assertion, the diagnostic process of Husted involves and is synonymous with a state of a device.  This is further evidenced by Husted’s disclosure that the actions may be specific to the product provider (paragraph 29), and actions include “driver update”, “system reboot”, etc. (see Fig. 3).  A driver update and system reboot are not states of a diagnostic process as argued by applicant, instead they clearly refer to a state of a device.

Applicant’s remarks, pg. 13-14, regarding claims 5-7 have been fully considered.  The remarks with respect to Husted are not persuasive for the same reasons given above as they rely on the same line of reasoning (i.e. a diagnostic process is not a state of a device).  Applicant’s argument regarding Dang are also not persuasive.  Applicant seems to acknowledge that Dang teach permitting or denying user actions based on user privilege.  Nevertheless applicant asserts (pg. 13-14) that Dang does not teach controlling a user’s ability to generate “a device state delta document”.  This is not persuasive because applicant is arguing the references individually.  Husted already teaches the device state delta document, so it is not persuasive to overcome a 103 rejection to argue that Dang does not disclose such a feature.  Dang was not relied on for this feature.  So even assuming arguendo, this line of reasoning is not persuasive to overcome the rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Husted Andersen US 2017/0286971 A1

Regarding claim 1, Husted Andersen discloses:
a document store to store an index of remote device data (abstract, Figs. 1-2, paragraph 13) the remote device data being aggregated in a structured state document, conforming to a document schema (aggregate data using format – Fig. 2, paragraph 21), from a plurality of data sources for each of a plurality of remote devices (plurality of devices – paragraph 12);
an outbound delta processor to transmit a desired state to a remote device when the
desired state does not match a last reported state of the remote device defined in the structured state document for that remote device (send desired state – paragraph 29, Fig. 3 and paragraph 38, Fig. 5); and
an inbound notification processor to receive a current state of the remote device to update the last reported state of the remote device in the structured state document (receive state update – Fig. 4 step 401, paragraphs 27, 34 and 41).

Regarding claim 2, Husted Andersen discloses a document processor to perform calculating the difference between the desired state of the remote device and the last reported state of the remote device and generating a device state delta document defining values required to change the current state of the remote device to the desired state (maintain differences between current and desired state – Figs. 3-4, paragraph 41).



Regarding claim 4, Husted Andersen discloses the document processor performs validation of the received user input by comparing the received user input with allowable user input as defined by the document schema (check whether state is prohibited/excluded – see Figs. 3-4, paragraphs 31, 35; also see paragraph 43 which explicitly mentions user input).

Regarding claim 8, Husted Andersen discloses a remote device to receive a requested change of state from the outbound delta processor and to transmit a current state of the remote device to an inbound notification processor (device communicates state info with database – see Figs. 1, 6 and paragraph 15). 

Regarding claim 9, it is a method claim that somewhat corresponds to the apparatus of claim 1.  As explained above, Husted Andersen discloses receiving a user input at an application programming interface, the user input comprising a state change request defining a desired state of one or more of a plurality of remote devices (see rejection of claims 1, 3);
Identifying, from an index of remote device data, which of the plurality of remote devices has a last reported state which is not equal to the desired state (state index database maintains current state vs. desired state – see Figs. 3-4 and paragraph 29); and


Regarding claim 10, Husted Anderson discloses comparing, upon receipt of the state change request document, the state change request document to a document schema to ensure conformity (index format – Fig. 2), and only if there is conformity between the state change request and the document schema are remote devices identified which have a last reported state which is not equal to the desired state and the instructions transmitted to the identified remote device (keep track of current/last reported state and desired – Figs. 3-4; send state change – Fig. 5; also see rejection above for claim 4 which discusses validating input against document schema).

Regarding claim 11, Husted Anderson discloses creating a device state delta document when one or more of the plurality of remote devices is identified to have a last reported state which is not equal to the desired state, and processing at an outbound delta processor the state delta document to form the instructions to each of the identified remote devices (see rejection of claim 2, maintain differences between current and desired state – Figs. 3-4, paragraph 41; send instructions to remote devices based on the delta – Fig. 5, paragraph 38).



Regarding claim 13, Husted Anderson discloses receiving at the remote device the instructions to change the current state of the remote device to the desired state, and changing the current state of the remote device to the desired state (Figs. 5-6, paragraph 43).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Husted Andersen US 2017/0286971 A1 in view of Dang US 2016/0315941 A1.

Regarding claim 5, Husted Andersen discloses the structured state document comprises data segmented into a plurality (plurality of sections – see Figs. 2-4) … and the generation of the device state delta document (maintain differences between current and desired state – Figs. 3-4, paragraph 41).
Husted Andersen does not explicitly disclose a plurality of user permission levels and the document processor performs checking of the user input to ascertain whether the user has the required user permission level access to allow the generation.  But this is taught by Dang as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Husted Andersen with the user permission levels taught by Dang for the purpose of controlling access to data.  Dang suggests controlling access to document by using user permission levels improves security (paragraph 73).

Regarding claim 6, Husted Andersen does not explicitly disclose a first permission level access allows access to device data including one or more of location, current device specific operating value, a desired device specific operating value, a device measurement value.  But this is taught by Dang as varying permission levels, including a minimum access level that allows access to read data (paragraphs 17, 49).  The motivation to combine is the same as that given above.

Regarding claim 7, Husted Andersen does not explicitly disclose a second permission level access allows access to critical device operation data, including one or more firmware level, communication setup, a time of last update of device, an error state.  But this is taught by Dang as varying permission levels (paragraph 17, 49).  Dang does not explicitly disclose the specific items of data such as “firmware level” or “time of last update” but it discloses an administrator access level having “audit log access” (paragraph 41).  It would be obvious to one 
The motivation to combine is the same as that given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sinha et al. US 9,773,119 B2 discloses a document protection method where portions of the document require different credentials to access (abstract, Fig. 2A, 4A).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975